455 F.2d 915
John S. SIWAKOWSKI, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-2707.
United States Court of Appeals,Fifth Circuit.
Jan. 28, 1972.

Appeal from the United States District Court for the Northern District of Texas; JOE EWING ESTES, Chief Judge.
John S. Siwakowski, pro se.
Crawford C. Martin, Atty. Gen., of Tex., Gilbert J. Pena, Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

ON SUGGESTION FOR HEARING EN BANC
BY THE COURT:

1
No Judge in regular active service on the Court having requested that the Court be polled on hearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Hearing En Banc is denied.